Citation Nr: 0612212	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that the veteran 
requested a videoconference hearing in August 2003.  However, 
he failed to report for the hearing scheduled in March 2006.  
Therefore, the hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before addressing the merits of the acquired psychiatric 
disorder claim, the Board finds that additional development 
is required.

The veteran contends that his current psychiatric disorder is 
related to service.  A January 1969 neuropsychiatric 
examination performed in service noted that the veteran "has 
a history of marked social inadaptability during his tour in 
the service." He exhibited "deficiencies in emotional and 
personality development of such a degree to seriously impair 
his function in the military service."  It was noted "[h]e 
uses poor judgment, is not committed to productive goals and 
is unmotivated."  Further, a service medical record (SMR) 
dated in July 1969 stated that he received medication for 
situational anxiety related to disciplinary action taken 
against him.  He is not specifically diagnosed with a mental 
disease or defect while in service.  

Post-service, the veteran was first treated for depressive 
symptoms in July 1974 according to VA Hospital records from 
Prescott, Arizona.  It was noted that he had "overcome" his 
depression at that time.  Subsequently, VA outpatient records 
from 1997 to 2005 reflect a current diagnosis of major 
chronic depression.  His Global Assessment of Functioning 
(GAF) scores have been around 50, which denote serious 
impairment in social and occupational function.  He also has 
been diagnosed with alcoholism which has been in remission 
for the past 20 years, and at times has been homeless.  The 
veteran has received treatment in the form of counseling and 
medication (e.g., Paxil, Celexa, and Prozac).  However, the 
specific etiology of the veteran's psychiatric condition is 
unclear.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  
Considering all the evidence of record, the Board finds 
sufficient basis to secure a new VA examination, prior to 
appellate consideration of the back claim, to determine, if 
possible, the nature and etiology of the veteran's current 
acquired psychiatric disorder, currently diagnosed as major 
depression.  38 U.S.C.A. § 5103A(d).  To that end, a remand 
is required.

The veteran himself is asked to provide any medical 
information regarding his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.	The veteran is to be afforded an 
examination to determine the nature 
and etiology of any current 
psychiatric disorder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder to include SMRs from September 
1966 to January 1970, a July 1974 VA 
hospital record, and VA outpatient 
treatment records from 1997 through 
2005, as well as a current examination 
of the veteran, the examiner is asked 
to provide a diagnosis for any 
psychiatric disorder present.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability) that 
any current psychiatric disorder is 
related to the veteran's period of 
active duty service from October 1966 
to January 1970.  

                            The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
include a complete explanation with 
his or her opinion, based on findings 
on examination and information 
obtained from review of the record.  
If the examiner is unable to provide 
the requested opinions, the 
examination report should so state.

                       2.  After completing any 
additional necessary development, the 
RO should readjudicate the 
psychiatric disorder issue on appeal, 
considering any new evidence secured 
since the June 2005 supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





